PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MM, a minor, by and through her        
parents, DM and EM, and on their
own behalf,
                 Plaintiff-Appellee,
                 v.
SCHOOL DISTRICT OF GREENVILLE
COUNTY, a/k/a Greenville County
Public Schools,
                Defendant-Appellant,
                and
SOUTH CAROLINA STATE BOARD OF

                                       
EDUCATION,
                       Defendant.          No. 01-1364
THE COUNCIL OF PARENT
ATTORNEYS AND ADVOCATES;
PROTECTION AND ADVOCACY FOR
PEOPLE WITH DISABILITIES OF SOUTH
CAROLINA; CAROLINA LEGAL
ASSISTANCE; NORTH CAROLINA
SPECIAL NEEDS FEDERATION; THE
NORTH CAROLINA GOVERNOR’S
ADVOCACY COUNCIL FOR PERSONS
WITH DISABILITIES; PISGAH LEGAL
SERVICES; MARYLAND DISABILITY LAW
CENTER,
                       Amici Curiae.
                                       
2          MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY



MM, a minor, by and through her        
parents, DM and EM, and on their
own behalf,
                Plaintiff-Appellant,
                 v.
SCHOOL DISTRICT OF GREENVILLE
COUNTY, a/k/a Greenville County
Public Schools,
                Defendant-Appellee,
                and
SOUTH CAROLINA STATE BOARD OF

                                       
EDUCATION,
                       Defendant.                  No. 01-1411
THE COUNCIL OF PARENT
ATTORNEYS AND ADVOCATES;
PROTECTION AND ADVOCACY FOR
PEOPLE WITH DISABILITIES OF SOUTH
CAROLINA; CAROLINA LEGAL
ASSISTANCE; NORTH CAROLINA
SPECIAL NEEDS FEDERATION; THE
NORTH CAROLINA GOVERNOR’S
ADVOCACY COUNCIL FOR PERSONS
WITH DISABILITIES; PISGAH LEGAL
SERVICES; MARYLAND DISABILITY LAW
CENTER,
                       Amici Curiae.
                                       
           Appeals from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                         (CA-98-2971-3-17)

                         Argued: June 4, 2002

                      Decided: September 6, 2002
              MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY                3
           Before KING and GREGORY, Circuit Judges, and
      Robert R. BEEZER, Senior Circuit Judge of the United States
      Court of Appeals for the Ninth Circuit, sitting by designation.



Affirmed in part, reversed in part, and remanded by published opin-
ion. Judge King wrote the opinion, in which Judge Gregory and
Senior Judge Beezer joined.


                               COUNSEL

ARGUED: Elizabeth Jones Smith, CLARKSON, WALSH,
RHENEY & TURNER, P.A., Greenville, South Carolina, for Appel-
lant. Paul Lawrence Erickson, THE LAW FIRM OF PAUL L.
ERICKSON, P.A., Asheville, North Carolina, for Appellee. ON
BRIEF: N. Heyward Clarkson III, CLARKSON, WALSH, RHENEY
& TURNER, P.A., Greenville, South Carolina, for Appellant. Judith
A. Gran, PUBLIC INTEREST LAW CENTER OF PHILADELPHIA,
Philadelphia, Pennsylvania; Stacey Bawtinhimer, New Bern, North
Carolina, for Amici Curiae.


                                OPINION

KING, Circuit Judge:

   The School District of Greenville County, South Carolina ("the
District"), has appealed the district court’s ruling that the 1995-96
Individualized Education Program ("IEP") of student MM1 failed to
provide her with a statutorily mandated "free appropriate public edu-
cation." MM v. Sch. Dist., C/A No.: 3:98-2971-17, Findings of Fact
and Conclusions of Law (D.S.C. Aug. 17, 2000) (the "Opinion"). MM
and her parents have cross-appealed, contending that the district court
  1
   To protect the identity of the disabled child, these proceedings and
those underlying it refer to the child, MM, and to her parents, EM and
DM, by their initials only.
4               MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
erred in four respects. As explained below, the 1995-96 IEP complied
with the requirements of the Individuals with Disabilities Education
Act (the "IDEA"), and we reverse the district court on the District’s
appeal. On the other hand, the contentions raised by MM and her par-
ents are without merit, and we affirm on the cross-appeal.

                                       I.

   This proceeding involves the application and construction of the
IDEA, which amended the Education of All Handicapped Children
Act of 1975, codified at 20 U.S.C. § 1400 et seq.2 In order to place
these appeals in the proper perspective, it is necessary first to review
some essential legal principles under which they arise. We will then
spell out the factual underpinnings of this dispute.

                                       A.

   The IDEA was enacted in 1990 to ensure that all children with dis-
abilities receive a "free appropriate public education" (a "FAPE"), and
the IDEA emphasized the special education and related services
required to meet the unique needs of such children.3 In return for the
    2
     The Education of the Handicapped Act of 1970 was amended in 1975
and renamed the Education of All Handicapped Children Act, before
being reenacted as the IDEA in 1990. For the sake of consistency, we
refer only to the "IDEA," even when discussing one of the predecessor
enactments.
   3
     The IDEA is intended to benefit "child[ren] with a disability," mean-
ing children:
           (i) with mental retardation, hearing impairments (including
        deafness), speech or language impairments, visual impairments
        (including blindness), serious emotional disturbance (hereinafter
        referred to as "emotional disturbance"), orthopedic impairments,
        autism, traumatic brain injury, other health impairments, or spe-
        cific learning disabilities; and
           (ii) who, by reason thereof, need[ ] special education and
        related services.
20 U.S.C. § 1401(3)(A). We refer to IDEA beneficiaries as "disabled
children" or, in the singular, as a "disabled child."
              MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY                     5
receipt of federal education funding, states are required by the IDEA
to provide each of their disabled children with a FAPE. Under the
IDEA, a FAPE must provide such children with meaningful access to
the educational process. Board of Educ. v. Rowley, 458 U.S. 176, 192
(1982) ("[I]n seeking to provide . . . access to public education, Con-
gress did not impose upon the States any greater substantive educa-
tional standard than would be necessary to make such access
meaningful."). That is, a FAPE must be reasonably calculated to con-
fer some educational benefit on a disabled child. Id. at 207. Such an
educational benefit must be provided to a disabled child in the least
restrictive and appropriate environment, with the child participating,
to the extent possible, in the same activities as non-disabled children.
20 U.S.C. § 1412(a)(5)(A).

   The IDEA does not, however, require a school district to provide
a disabled child with the best possible education. Rowley, 458 U.S. at
192. And once a FAPE is offered, the school district need not offer
additional educational services. Matthews v. Davis, 742 F.2d 825, 830
(4th Cir. 1984). That is, while a state "must provide specialized
instruction and related services ‘sufficient to confer some educational
benefit upon the handicapped child,’ . . . the Act does not require the
‘furnishing of every special service necessary to maximize each hand-
icapped child’s potential.’" Hartmann v. Loudoun County Bd. of
Educ., 118 F.3d 996, 1001 (4th Cir. 1997) (quoting Rowley, 458 U.S.
at 199-200).

   A school district is required by the IDEA to provide an IEP for
each disabled child. An appropriate IEP must contain statements con-
cerning a disabled child’s level of functioning, set forth measurable
annual achievement goals, describe the services to be provided, and
establish objective criteria for evaluating the child’s progress. 20
U.S.C. § 1414(d)(1)(A).4 The IDEA establishes a series of elaborate
  4
   The IDEA defines an IEP as a written statement for a disabled child,
developed in accordance with the statute, that includes, inter alia:
      (i) a statement of the child’s present levels of educational perfor-
      mance, . . . .
      (ii) a statement of measurable annual goals, including bench-
      marks or short-term objectives, . . . .
6            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
procedural safeguards "designed to ensure that the parents or guardian
of a child with a disability are both notified of decisions affecting
their child and given an opportunity to object to these decisions."
Gadsby v. Grasmick, 109 F.3d 940, 956 (4th Cir. 1997). The IEP must
therefore be prepared by an IEP Team, which consists of a representa-
tive of the school district, the child’s teacher, the parents or guardian
and, where appropriate, the child herself. 20 U.S.C. § 1414(d)(1)(B).

   The IDEA requires that the parents or guardian of a disabled child
be notified by the school district of any proposed change to their
child’s IEP. It also requires that the parents or guardian be permitted
to participate in discussions relating to their disabled child’s evalua-
tion and education. 20 U.S.C. § 1415(b). If the parents or guardian are
not satisfied with the IEP, they are entitled to request a due process
hearing. 20 U.S.C. § 1415(f). In South Carolina, that hearing is con-
ducted before a local Hearing Officer and is appealable to a state-
level Reviewing Officer. 24 S.C. Code Ann. Regs. § 43-243. Any
party aggrieved by the findings and decision of a Reviewing Officer
may then bring suit in state or federal court. See id. ("Any party
aggrieved by the findings and decision . . . shall have the right to
bring a civil action . . . in any State court of competent jurisdiction
or in a district court of the United States . . . .").

                                     B.

    MM recently turned eleven years old. She suffers from two disor-

     (iii) a statement of the special education and related services and
     supplementary aids and services to be provided to the child
     ....
     (iv) an explanation of the extent, if any, to which the child will
     not participate with nondisabled children in the regular class and
     in the activities described in clause (iii) . . . .
     (viii) a statement of—
         (I) how the child’s progress toward the annual goals
         described in clause (ii) will be measured . . . .
20 U.S.C. § 1414(d)(1)(A).
            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY                   7
                                                            5
ders: first, from a disease called myotonic dystrophy, and second,
from moderate autism.6 She thus qualifies as a "child with a disabil-
ity" under the IDEA. When MM was three years old, she resided with
her family in Henderson County, North Carolina. In 1994, the Hen-
derson County school officials evaluated MM under the IDEA for a
preschool program, and they developed an IEP for her benefit.7

   In the Summer of 1995, just before her fourth birthday, MM moved
with her parents to South Carolina, and they sought IDEA services for
her from the District. At the District’s suggestion, her parents visited
two public schools in the Greenville area: the Meyers Center, a five-
day-per-week preschool, and the Golden Strip Preschool, a one-day-
per-week preschool. The parents then advised the District that they
preferred the Golden Strip Preschool, in part because the limited
hours afforded them the opportunity to utilize an in-home program for
treating MM’s autism (denominated as the "Lovaas" system).8

  On September 21, 1995, MM’s IEP Team, including her parents,
met in Greenville. During this meeting, MM’s 1995-96 IEP was com-
  5
     Myotonic dystrophy is an inherited disease in which muscles can con-
tract but have decreasing power to relax, causing them to become weak
and waste away. Myotonic dystrophy can also result in mental defi-
ciency.
   6
     Autism adversely impacts the normal development of the brain in the
areas of social interaction and communication skills. Individuals suffer-
ing from autism experience, inter alia, preoccupation with inner thoughts,
daydreams, and fantasies, and they have difficulty communicating.
   7
     The North Carolina IEP provided for MM to attend the Balfour Ele-
mentary Preschool in Hendersonville, North Carolina, and to receive the
following educational services: (a) two four-and-one-half hour sessions
of class time per week; (b) physical therapy for one-half hour per week;
(c) speech therapy twice per week at one-half hour per session; and (d)
occupational therapy once per month.
   8
     The parents believe strongly in the Lovaas system, which is some-
times called "discrete trial training." Designed by a Dr. Lovaas, this sys-
tem involves breaking down activities into discrete tasks and rewarding
a child’s accomplishments. The Lovaas system requires intensive paren-
tal involvement, early intervention, and treatment in the home and com-
munity, rather than solely in school.
8               MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
pleted, and her parents accepted and signed the written IEP. This IEP
placed MM in the Golden Strip Preschool one day per week, from
9:00 to 11:00 a.m., in a classroom with a four-to-one student-to-
teacher ratio. The 1995-96 IEP also provided MM with one-half hour
per week of speech therapy, one-half hour per week of physical ther-
apy, and one-half hour per month of occupational therapy. MM’s
physical therapy took place before preschool hours, but her speech
therapy occurred during school hours. The IEP did not, however, pro-
vide for Extended School Year Services ("ESY Services") for the
Summer of 1996.9 The 1995-96 IEP was then implemented as
planned, and MM’s parents did not object to it during the school year.

   MM made educational progress during 1995-96, and she was then
re-evaluated for the 1996-97 school year. On May 13, 1996, her IEP
Team reconvened and discussed possible IEP placements for MM at
both the Sara Collins Elementary School and the Golden Strip Pre-
school. The District preferred the Sara Collins placement, which
included classroom services from 8:30 a.m. to 2:30 p.m., five days per
week, plus two twenty-five-minute sessions of speech therapy per
week, two thirty-minute sessions of physical therapy per week, and
one thirty-minute session of occupational therapy per week. The Dis-
    9
   ESY Services are organized educational programs designed for dis-
abled children that occur outside the regular school year, e.g., summer
programs. With regard to ESY Services, the Code of Regulations of the
State of South Carolina provides that:
        The term "extended school year services" ("ESY Services")
        means special education and related services that are provided to
        a student with a disability beyond the normal school year of the
        school district/agency in accordance with the student’s IEP, that
        are provided at no cost to the parent of the student, and that meet
        the standards of the State Department of Education. . . . ESY
        Services must be provided only if a student’s IEP team deter-
        mines on an individual basis that the services are necessary for
        the provision of a free appropriate public education (FAPE) to
        the student . . . .
24 S.C. Code Ann. Regs. § 43-243(C)(13). The regulations promulgated
by the Department of Education to implement the IDEA require a school
district to provide a disabled child with ESY Services when such services
are necessary to provide a FAPE. 34 C.F.R. § 300.309.
                 MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY               9
trict’s proposed 1996-97 IEP (the "Proposed 1996-97 IEP") did not
contemplate providing MM with any ESY Services. Primarily
because her parents desired that she spend more time in the Lovaas
program, the IEP Team discussed placing MM at Golden Strip for
another year. As a result of this IEP Team meeting, the District agreed
to support the placement of MM at either Sara Collins or Golden
Strip, but an IEP was neither signed nor agreed to for 1996-97.

   On May 24, 1996, MM’s parents requested reimbursement from
the District for the in-home Lovaas program in which MM had been
participating. A follow-up IEP Team meeting was then conducted on
August 8, 1996, during which her parents presented their goals and
objectives for MM, primarily based on her participation in the Lovaas
program. This meeting was unsuccessful, and the Proposed 1996-97
IEP was not accepted by MM’s parents.

   Another IEP Team meeting was scheduled for August 22, 1996,
but it was cancelled by the parents. An IEP was never finalized for
1996-97, and MM has not attended school in the District since May
1996. She has, however, continued to engage in the in-home Lovaas
program, and she has attended kindergarten at a local Presbyterian
Church. In preparing to offer an IEP for 1997-98, the District asked
the parents for an opportunity to reassess MM, but they refused. The
District did not make an IEP placement offer to MM for the 1997-98
school year.

  On March 2, 1998, pursuant to the IDEA and § 43-243 of the South
Carolina Code of Regulations, the Parents10 requested a due process
hearing regarding the 1995-96, 1996-97, and 1997-98 school years.11
  10
      In this opinion, we refer to MM and her parents, the three plaintiffs
in this case, collectively as the "Parents." In discussing her parents only,
we continue to refer to them as the "parents."
   11
      The issues presented at the hearing, according to the Hearing Officer,
were as follows:
       A.   For the Petitioners:
            1.   FAPE - The appropriateness of the District’s IEPs.
            2.   The District’s ability to implement the proposed IEPs.
10             MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
This hearing, conducted before a Hearing Officer in Greenville, lasted
five days and included the testimony of twelve witnesses. The Hear-
ing Officer thereafter concluded that the 1995-96 IEP and the Pro-
posed 1996-97 IEP each were legally sufficient (i.e., they offered a
FAPE), and that the District was not required to formulate an IEP for
MM for the 1997-98 school year. He found, however, that the District
had improperly failed to offer ESY Services to MM for the Summer
of 1997, and he consequently ordered the District to pay $3,600 in
reimbursement to the Parents. DM & EM v. Sch. Dist., Due Process
Hearing Pursuant to IDEA, Hearing Officer Decision (June 24, 1998)
(the "Hearing Officer Decision").

   The Parents thereafter appealed the Hearing Officer Decision to a
Reviewing Officer of the South Carolina Department of Education,
the second tier of the State’s review process. 24 S.C. Code Ann. Regs.
§ 43-243. On October 2, 1998, the Reviewing Officer affirmed the
Hearing Officer Decision on the legal sufficiency of the 1995-96 IEP
and the Proposed 1996-97 IEP, and he concluded that no IEP was
required for the 1997-98 school year. On the issue of ESY Services,
however, the Reviewing Officer reversed the Hearing Officer, con-
cluding that the District was not required to offer ESY Services for
the Summer of 1997. MM v. Greenville County Sch. Dist., Decision
on Appeal from a Due Process Hearing (Oct. 2, 1998) ("Reviewing
Officer Decision").

          3.   The Petitioners’ desire for reimbursement for MM’s pri-
               vate placement.
          4.   Compensatory education for MM.
          5.   The award of attorney’s fees, costs and witness fees.
          6.   The award of actual and punitive damages.
     B.   For the School District:
          1.   The assertion of the legal defense of Laches regarding
               any contest of the 1995-96 IEP because the Petitioners
               executed a document accepting it and did not raise any
               objection until the end of the school year.
          2.   The District had provided and offered FAPE for MM
               but it was rejected by the Petitioners.
            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY               11
   On October 13, 1998, the Parents instituted this suit, seeking judi-
cial review of the administrative decisions and asserting that the Dis-
trict had inappropriately failed to offer MM an IEP for the three
school years after 1996-97. The parties thereafter filed cross-motions
for summary judgment, and the court awarded summary judgment to
the District for the school years 1997-98, 1998-99, and 1999-2000,
concluding that the Parents had failed to exhaust their administrative
remedies for each of those years. MM v. Sch. Dist., No. 3:98-2971-17,
Sealed Hearing Tr. at 37 (D.S.C. Feb. 22, 2000). The court then heard
evidence on the issue of whether the District should have offered ESY
Services to MM for the Summer of 1997. On August 17, 2000, it filed
its Opinion, upholding the administrative rulings that the Proposed
1996-97 IEP was sufficient, and sustaining the Reviewing Officer’s
conclusion that the District was not obligated to offer ESY Services
for the Summer of 1997. The district court reversed the Reviewing
Officer on the 1995-96 IEP, however, concluding that it failed to pro-
vide MM with a FAPE. Opinion at 8. As a result of its rulings, the
court awarded MM approximately $5,500 in damages. On August 18,
2000, the court entered judgment for those damages, and it also
awarded MM nearly $2,000 in prejudgment interest. MM v. Sch. Dist.,
Sealed Judgment in a Civil Case, C/A No. 3:98-2971-17 (D.S.C. Aug.
18, 2000). On February 6, 2001, the court, by separate order, awarded
MM attorneys’ fees and litigation expenses in the sum of over
$42,000, but it held that her expert witness fees were not recoverable.
MM v. Sch. Dist., Order, C/A No.: 3:98-2971-17 (D.S.C. Feb. 6,
2001).

   The District has timely appealed the district court’s ruling that the
1995-96 IEP failed to provide MM with a FAPE. The Parents have
cross-appealed, raising four issues. They contend that the court erred
in deciding that: (1) the Proposed 1996-97 IEP offered MM a FAPE;
(2) the Parents improperly failed to exhaust their administrative reme-
dies for the school years 1997-98, 1998-99, and 1999-2000; (3) the
District properly denied ESY Services to MM for the Summer of
1997; and (4) their expert witness fees were not recoverable costs
under the IDEA.

                                  II.

  While we generally review a summary judgment award de novo,
our review process in the IDEA context warrants some explanation.
12          MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
In a judicial proceeding under the IDEA, a reviewing court is obliged
to conduct a modified de novo review, giving "due weight" to the
underlying administrative proceedings. Board of Educ. v. Rowley, 458
U.S. 176 (1982); Doyle v. Arlington County Sch. Bd., 953 F.2d 100,
103 (4th Cir. 1991) ("Generally, in reviewing state administrative
decisions in IDEA cases, courts are required to make an independent
decision based on a preponderance of the evidence, while giving due
weight to state administrative proceedings."). In such a situation, find-
ings of fact made in administrative proceedings are considered to be
prima facie correct, and if a reviewing court fails to adhere to them,
it is obliged to explain why. Doyle, 953 F.2d at 105. The court is not,
however, to "substitute [its] own notions of sound educational policy
for those of local school authorities." Hartmann v. Loudoun County
Bd. of Educ., 118 F.3d 996, 999 (4th Cir. 1997). In a two-tier adminis-
trative review situation, where a Hearing Officer and a Reviewing
Officer have reached the same conclusion, a reviewing court is
obliged to accord greater deference to their findings. Combs v. Sch.
Bd. of Rockingham County, 15 F.3d 357, 361 (4th Cir. 1994).

   Whether a district court has accorded the proper "due weight" to
the administrative proceedings is a question of law — or at least a
mixed question of law and fact — to be reviewed de novo by an
appellate court. In our review, we need not defer to factual recitations
made by a district court from the administrative record, because that
court stands in no better position than do we in reviewing the record.
Cf. In re Shangra-La, Inc., 167 F.3d 843, 847 (4th Cir. 1999) ("We
review the judgment of a district court sitting in review of a bank-
ruptcy court de novo, applying the same standards of review that were
applied in the district court."). In conducting our review in an IDEA
proceeding, we therefore must examine the entire record, and we must
afford "due weight" to the administrative determinations, applying the
standard of review utilized by the district court. However, where a
district court has heard and considered additional evidence, as
occurred here in connection with the ESY Services issue, we review
its findings of fact for clear error.12 See Tucker v. Calloway County
  12
    Pursuant to 20 U.S.C. § 1415(i)(2)(B)(ii), the district court, in an
IDEA proceeding, "shall hear additional evidence at the request of a
party." However, a district court may only award summary judgment to
            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY                    13
Bd. of Educ., 136 F.3d 495, 503 (6th Cir. 1998) (observing that, in
IDEA case where district court received deposition testimony not in
administrative record, "[w]e apply a clearly erroneous standard of
review to the district court’s findings of fact.").

                                    III.

   In its appeal, the District has raised only one issue: it challenges the
court’s conclusion that MM’s 1995-96 IEP failed to provide her with
a FAPE. Because the dispute over the 1995-96 IEP is a substantive
one, the district court properly framed the question as "whether the
IEP was reasonably calculated to enable the child to receive educa-
tional benefits, or stated another way, was the IEP sufficient to confer
‘some educational benefit’ upon the handicapped child." Opinion at
6. The court noted that conflicting testimony had been presented to
the Hearing Officer on whether the 1995-96 IEP was appropriate, but
it decided that the "persuasive weight of the evidence" demonstrated
that the 1995-96 IEP was not appropriate and that it did not provide
MM with a meaningful educational benefit. Id. at 7. In reaching this
conclusion, the court rejected the District’s contention that it was
accommodating the Parents’ desire to have MM engage in the in-
home Lovaas program, noting that the District "has not offered any
authorities (nor a clear waiver) in support of its position that it may
abdicate its responsibilities under the IDEA by relying on what par-
ents are privately carrying out at home." Id. at 8 n.8. The court also
rejected the findings of both the Hearing Officer and the Reviewing
Officer, because they each focused on whether MM actually made
progress based on the 1995-96 IEP, rather than on whether the IEP
was "reasonably calculated" to lead to educational benefits. Id. at 9.

  We have always been, and we should continue to be, reluctant to
second-guess professional educators. As we observed in Tice v. Bote-

the extent that there are "no disputed issues of material fact." Fed. R. Civ.
P. 56(c). In hearing additional evidence pursuant to § 1415(i)(2)(B)(ii),
the court effectively acts as a fact-finder, rendering summary judgment
an inappropriate procedure for resolution of that aspect of the case. Thus,
to the extent the district court heard additional evidence on the ESY Ser-
vices issue, it was essentially conducting a bench trial on that point, and
we review its fact finding for clear error.
14          MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
tourt County School Board, 908 F.2d 1200, 1207 (4th Cir. 1990),
"once a procedurally proper IEP has been formulated, a reviewing
court should be reluctant indeed to second-guess the judgment of edu-
cation professionals." Indeed, we should not "disturb an IEP simply
because we disagree with its content," and we are obliged to "defer
to educators’ decisions as long as an IEP provided the child the basic
floor of opportunity that access to special education and related ser-
vices provides." Id. (internal citation and quotations omitted).

   In their consideration of the District’s actions with respect to MM,
both the Hearing Officer and the Reviewing Officer found that the
1995-96 IEP provided her with a FAPE. The district court rejected
these conclusions, and it instead determined that "[t]he brevity of this
program — just a few hours one day a week, with no instruction the
remaining four and one-half days per week — was . . . in this court’s
judgment, completely inadequate." Opinion at 8. In reaching its deci-
sion, the court failed to consider the actual educational progress made
by MM during 1995-96, even though an important measure of an
IEP’s success is whether the disabled child has made progress on the
basis of objective criteria. See Rowley, 458 U.S. at 207 n.28 (observ-
ing that "achievement of passing marks and advancement from grade
to grade" are an "important factor in determining educational bene-
fit").

   The district court, in assessing whether MM’s 1995-96 IEP consti-
tuted a FAPE, failed to consider and accord weight to her actual edu-
cational progress.13 And in these cases, the courts should endeavor to
  13
     In rejecting the objective evidence of MM’s actual progress, the dis-
trict court concluded that such evidence could not demonstrate the appro-
priateness of the 1995-96 IEP, because it was "highly likely that the
progress MM experienced was due in large part to" private in-home
instruction. Opinion at 9. Although some of MM’s progress could have
been attributable to in-home instruction, there was no showing that her
progress was "in large part" brought about by this private instruction,
rather than by the IEP. While the evidentiary value of MM’s actual prog-
ress would be diminished if it was substantially attributable to in-home
instruction, there has been no such showing. The district court specu-
lated, without any record support, that the in-home instruction accounted
for all of MM’s progress. We are, on such reasoning, unable to accept
the proposition that MM’s actual progress fails to support the adequacy
of her 1995-96 IEP.
            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY                   15
rely upon objective factors, such as actual educational progress, in
order to avoid "substitut[ing] [our] own notions of sound educational
policy for those of the school authorities which [we] review." Hart-
mann v. Loudoun County Bd. of Educ., 118 F.3d 996, 1000 (4th Cir.
1997) (internal citation and quotation omitted). In refusing to credit
such evidence, and in conducting its own assessment of MM’s IEP,
the court elevated its judgment over that of the educators designated
by the IDEA to implement its mandate. The courts should, to the
extent possible, defer to the considered rulings of the administrative
officers, who also must give appropriate deference to the decisions of
professional educators. As we have repeatedly recognized, "the task
of education belongs to the educators who have been charged by soci-
ety with that critical task . . . [and] federal courts must accord due
weight to state administrative proceedings." Springer by Springer v.
Fairfax County Sch. Bd., 134 F.3d 659, 663 (4th Cir. 1998) (internal
quotation omitted). Because the district court, in vacating the admin-
istrative rulings on MM’s 1995-96 IEP, failed to appropriately defer
to the professional educators, we reverse its award of summary judg-
ment on that issue.14

                                    IV.

   Turning to the cross-appeal, the Parents raise four separate conten-
tions of error. They maintain that (1) the Proposed 1996-97 IEP was
both procedurally and substantively defective; (2) the court improp-
erly awarded summary judgment to the District for the years 1997-98,
1998-99, and 1999-2000 on the ground that the Parents failed to
exhaust administrative remedies; (3) the court erroneously denied
  14
    The district court also rejected the District’s contention that the Gol-
den Strip placement in the 1995-96 IEP was an effort to accommodate
the parents, who wished to offer MM the in-home Lovaas program. As
the Sixth Circuit has observed, a parent may "naturally" not "use the fact
that the District complied with their wishes as a sword in their IDEA
action." Cleveland Heights-Univ. Heights City Sch. Dist. v. Boss, 144
F.3d 391, 398 (6th Cir. 1998) (referring to parental request to defer
development of IEP until November). As a general matter, it is inappro-
priate, under the IDEA, for parents to seek cooperation from a school
district, and then to seek to exact judicial punishment on the school
authorities for acceding to their wishes.
16          MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
ESY Services to MM for the Summer of 1997; and (4) the court erred
in declining to order reimbursement for expert witness fees. We
address each of these issues in turn.

                                   A.

                                    1.

   First of all, the Parents maintain that the Proposed 1996-97 IEP
was incomplete, and thereby procedurally defective, because it was
not finalized by the beginning of the school year, as mandated by the
IDEA. See 20 U.S.C. § 1414(d)(2)(A) ("At the beginning of each
school year, each local educational agency . . . shall have in effect,
for each child with a disability in its jurisdiction, an individualized
education program . . . ."). And it is possible for a school district’s
failure to abide by the IDEA’s procedural requirements to constitute
an adequate basis for contending that the district has failed to provide
a disabled child with a FAPE. Board of Educ. v. Dienelt, 843 F.2d
813, 815 (4th Cir. 1988).

   It is clear that, under the IDEA, the failure of a school district to
have a final IEP in place at the beginning of a school year is a proce-
dural defect. When such a procedural defect exists, we are obliged to
assess whether it resulted in the loss of an educational opportunity for
the disabled child, or whether, on the other hand, it was a mere techni-
cal contravention of the IDEA. Gadsby v. Grasmick, 109 F.3d 940,
956 (4th Cir. 1997) ("[T]o the extent that the procedural violations did
not actually interfere with the provision of a free appropriate public
education, these violations are not sufficient to support a finding that
an agency failed to provide a free appropriate public education."). If
a disabled child received (or was offered) a FAPE in spite of a techni-
cal violation of the IDEA, the school district has fulfilled its statutory
obligations. Burke County Bd. of Educ. v. Denton, 895 F.2d 973, 982
(4th Cir. 1990) ("[The child] has benefitted educationally from the
instruction provided under the Board’s IEP. Federal law requires no
more.") (internal citation omitted).

   It is undisputed that the Proposed 1996-97 IEP for MM was never
signed or completed. It is also undisputed that MM’s parents attended
two IEP Team meetings regarding the Proposed 1996-97 IEP, and
            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY                  17
that they cancelled a scheduled third meeting. The District then
requested notification from the parents when they were ready to
reconvene the IEP Team. The parents provided no such notification,
however, nor did they ever respond to the written notice from the Dis-
trict that a space was being held open for MM for the 1996-97 school
year.

   In their appeal, the Parents rely on a Sixth Circuit decision, Knable
v. Bexley City School District, in maintaining that a "draft" or pro-
posed IEP cannot satisfy the IDEA, and that the District’s failure to
complete MM’s 1996-97 IEP entitles them to reimbursement. 238
F.3d 755 (6th Cir. 2001). They also rely on the First Circuit’s decision
in Town of Burlington v. Department of Education, and they defend
their failure to reschedule the IEP Team meeting by asserting that the
District is obligated to complete an IEP, whether a child’s parents
cooperate or not. 736 F.2d 773, 795 (1st Cir. 1984). These authorities,
however, fail to support the propositions advanced by the Parents.

   In Knable, the Sixth Circuit declined to address whether a "draft"
IEP could be sufficient to comply with the IDEA because, in that
case, the school district had never convened an IEP Team meeting, a
prerequisite to a valid IEP. 238 F.3d at 766-67. In Burlington, the
First Circuit concluded that the school district had failed to properly
notify the child’s parents of an IEP Team meeting. The court rejected
the district’s excuse for failure to notify — that the parents had
refused to make the disabled child available for evaluation — because
a child need not be present at an IEP Team meeting. 736 F.2d at 795.
Because the district failed to provide notice to the child’s parents of
the IEP Team meeting, it failed to comply with the procedures estab-
lished by the IDEA regulations. Id.; 34 C.F.R. § 300.504.15
  15
    Additionally, the Parents rely on our decision in Board of Education
of County of Cabell v. Dienelt, 843 F.2d 813 (4th Cir. 1988), for the
proposition that a FAPE has been denied when the school district fails
to conduct an IEP review, regardless of whether the child’s parents were
adversarial. In Dienelt, however, we concluded that the district had com-
mitted grievous procedural errors, and that "the public schools did not
conduct a placement advisory committee meeting or otherwise ade-
quately involve the Dienelts in the preparation of [the child’s] proposed
IEP." 843 F.2d at 815. This situation is materially different, in that MM’s
parents were fully advised of the proceedings regarding MM, and they
were afforded an adequate opportunity to participate as a member of her
IEP Team.
18          MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
   Unlike the factual underpinnings of Knable and Burlington, the
administrative decisionmakers in this case, and the district court as
well, found that the District was willing to offer MM a FAPE, and
that it had attempted to do so. They also found that her parents had
a full opportunity to participate in the development of the Proposed
1996-97 IEP. The court’s analysis emphasized that the parents had
been afforded a full and fair involvement in the process. Spielberg v.
Henrico County Pub. Sch., 853 F.2d 256, 259 (4th Cir. 1988). Indeed,
the court properly concluded that "it would be improper to hold [the]
School District liable for the procedural violation of failing to have
the IEP completed and signed, when that failure was the result of [the
parents’] lack of cooperation." Opinion at 15.

   It is significant that there is no evidence that MM’s parents would
have accepted any FAPE offered by the District that did not include
reimbursement for the Lovaas program. As we have noted, the Dis-
trict is not obligated by the IDEA to provide a disabled child with an
optimal education; it is only obliged to provide a FAPE. Rowley, 458
U.S. at 192. In these circumstances, MM suffered no prejudice from
the District’s failure to agree to her parents’ demands. Because this
procedural defect did not result in any lost educational opportunity for
MM, the Proposed 1996-97 IEP did not contravene the IDEA.

                                   2.

   In their appeal, the Parents also contend that the Proposed 1996-97
IEP was substantively deficient, and that their lack of cooperation
with the District is thus excused. In this regard, the Hearing Officer
found otherwise, concluding that "[t]here is no reason to doubt that
[MM] would have made progress and received meaningful educa-
tional benefit from the Sara Collins placement." Hearing Officer
Decision at 13. Although the Hearing Officer thought it "less certain"
that the Golden Strip placement would have provided educational
benefit, he concluded that "the District should not be penalized
because they were attempting to honor the requirements of I.D.E.A.
which encourage parental participation in the education of their chil-
dren." Id. The Reviewing Officer later found that the Proposed 1996-
97 IEP "was an enhancement over the successful IEP delivered by the
District in [the] 1995-96 school year. There is no evidence that MM
would not have benefitted from participation in that program."
            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY                19
Reviewing Officer Decision at 13. Likewise, the district court con-
cluded that the Proposed 1996-97 IEP "could have conferred educa-
tional benefit," and that it thus complied with the mandate of the
IDEA. Opinion at 17.

   We have no basis, on this record, for overturning the consistent
decisions of the administrative and judicial process. The Hearing
Officer, the Reviewing Officer, and the district court each reached the
same conclusion — that the Proposed 1996-97 IEP for MM was sub-
stantively appropriate.

                                   B.

   The Parents next challenge the District’s failure to develop an IEP
for MM for the school years 1997-98, 1998-99, and 1999-2000. The
district court awarded summary judgment to the District with respect
to each of these years, concluding that the Parents had failed to
exhaust their available administrative remedies. MM v. Sch. Dist., No.
3:98-2971-17, Sealed Hearing Tr. at 37 (D.S.C. Feb. 22, 2000).

                                   1.

   First of all, it is undisputed that, for the school years 1998-99 and
1999-2000, the Parents failed to request a due process hearing. The
Parents claim, however, that they were not, in this situation, obliged
to make any such request and thereby exhaust their administrative
remedies. Their basis for this assertion is that the District was
engaged in a continuing violation of the IDEA, and that they were
therefore not required to "re-exhaust" for each year.

   It is clear that, under the IDEA, parents asserting a violation of the
IDEA must first request a due process hearing. 20 U.S.C. § 1415(f).
The courts have recognized only three narrow exceptions to this
exhaustion requirement, each arising largely out of the legislative his-
tory of the IDEA: (1) when the administrative process would have
been futile; (2) when a school board failed to give parents proper noti-
fication of their administrative rights; or (3) when administrative
exhaustion would have worked severe harm upon a disabled child.
See, e.g., Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1303-04
20          MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
(9th Cir. 1992); Koster v. Frederick County Bd. of Educ., 921 F.
Supp. 1453, 1455 (D. Md. 1996). None of these exceptions applies to
the circumstances here.

   In this appeal, the Parents challenge the lack of IEPs for three sepa-
rate academic years. When parents of a disabled child challenge mul-
tiple IEPs in court, they must have exhausted their administrative
remedies for each academic year in which an IEP is challenged.16 See,
e.g., Devine v. Indian River County Sch. Bd., 249 F.3d 1289, 1292 n.2
(11th Cir. 2001). And these Parents were not uninformed: because
they appealed the IEPs for other years in the proper manner, i.e.,
1995-96 and 1996-97, "it is clear that they were aware of the avail-
ability of such review." Dreher v. Ampitheater Unified Sch. Dist., 22
F.3d 228, 235 (9th Cir. 1994). The failure of the Parents to exhaust
their administrative remedies for the 1998-99 and 1999-2000 school
years deprives us of subject matter jurisdiction over those claims, and
we agree with the district court that the claims for those years must
fail.

                                    2.

   On the other hand, the circumstances of the 1997-98 school year
are different. The Parents challenged the District’s failure to develop
an IEP for the 1997-98 school year at the due process hearing, and
they maintained that position before the Reviewing Officer. The dis-
trict court was therefore incorrect in concluding that the Parents had
failed to exhaust their administrative remedies for the 1997-98 school
year.

   Nonetheless, we are entitled to affirm the court’s judgment on
alternate grounds, if such grounds are apparent from the record. See,
e.g., Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996) (noting
"well-recognized authority of courts of appeals to uphold judgments
of district courts on alternate grounds"). In that regard, the Reviewing
Officer concluded that the District had engaged in a good-faith effort
  16
     The unilateral decision of the Parents to remove MM from the Dis-
trict’s schools does not excuse their failure to exhaust their administra-
tive remedies. N.B. v. Alachua County Sch. Bd., 84 F.3d 1376, 1379
(11th Cir. 1996); Doe v. Smith, 879 F.2d 1340, 1343 (6th Cir. 1989).
            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY                21
to offer MM a FAPE for the 1997-98 school year. Reviewing Officer
Decision at 15 ("The School District should not be held liable for the
Petitioners lack of effort to comply with the Districts’ [sic] request to
evaluate MM before designing and offering a FAPE program for the
1997-98 school year."). Indeed, the District had specifically offered
to re-evaluate MM for 1997-98, and it had indicated a willingness to
develop an IEP for 1997-98. It is undisputed, however, that after the
Summer of 1996, the Parents refused to cooperate with the District.

   A school district is only required to continue developing IEPs for
a disabled child no longer attending its schools when a prior year’s
IEP for the child is under administrative or judicial review. See
Amann v. Stow Sch. Sys., 982 F.2d 644, 651 n.4 (1st Cir. 1992); Bur-
lington, 736 F.2d at 794. Even if a prior year’s IEP is contested and
the school district fails to develop subsequent-year IEPs, "the losing
party in the dispute over the contested IEP . . . will have the burden
of producing evidence and persuading the court of changed circum-
stances that render the district court’s determination as to the initial
year inappropriate for guiding its order of relief for subsequent years."
Anderson v. Dist. of Columbia, 877 F.2d 1018, 1022 (D.C. Cir. 1989)
(quoting Burlington, 736 F.2d at 795) (emphasis in original).

   In this case, the parents withdrew MM from the District’s schools
in 1996, but they did not request a due process hearing as to any IEP
until March of 1998. The District was therefore under no continuing
obligation in 1997 to develop an IEP for MM. Even if the District had
been so obliged, the Parents have made no showing of changed cir-
cumstances. Because the District was not obliged to develop an IEP
for MM for the 1997-98 school year, we will affirm, on this alternate
ground, the award of summary judgment to the District on the 1997-
98 IEP.

                                   C.

   The third contention of the Parents in their cross-appeal is that the
district court erroneously determined that MM was not entitled to
ESY Services for the Summer of 1997. While the Hearing Officer had
initially concluded that MM was entitled to ESY Services (Hearing
Officer Decision at 14), the Reviewing Officer reversed that decision.
Reviewing Officer Decision at 13-14. The district court, after review-
22          MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
ing the findings of the Hearing Officer and the Reviewing Officer,
and after hearing additional testimony not before those administrative
officials, concluded that MM was not entitled to ESY Services. Opin-
ion at 20.

   We have not developed a standard for determining when ESY Ser-
vices are appropriate under the IDEA. However, the Fifth and Tenth
Circuits have concluded that ESY Services are appropriate when the
benefits accrued to a disabled child during a regular school year will
be significantly jeopardized if he is not provided with an educational
program during the summer months. Alamo Heights Indep. Sch. Dist.
v. State Bd. of Educ., 790 F.2d 1153, 1158 (5th Cir. 1986); see also
Johnson v. Indep. Sch. Dist. No. 4, 921 F.2d 1022, 1028 (10th Cir.
1990). The Sixth Circuit, in a slightly different characterization, has
held that ESY Services are warranted when they prevent significant
regression of skills or knowledge that would seriously affect a dis-
abled child’s progress toward self-sufficiency. Cordrey v. Euckert,
917 F.2d 1460, 1474 (6th Cir. 1990). In this case, the district court
properly characterized the standards utilized by those courts as being
similar to one another, and it amalgamated them into a single test.
Opinion at 19 (requiring that "plaintiff would have to establish that
ESY would prevent significant regression of skills or knowledge
retained by the child so as to seriously affect his progress toward self-
sufficiency, or that benefits accrued to the child during the regular
school year would be significantly jeopardized if he were not pro-
vided an educational program during the summer."). Applying this
test, the court held that the Parents had failed to establish any entitle-
ment to ESY Services for the Summer of 1997.17

   ESY Services are only necessary to a FAPE when the benefits a
disabled child gains during a regular school year will be significantly
jeopardized if he is not provided with an educational program during
the summer months. We have observed that "[t]he determination
  17
    We agree with the court’s rejection of the District’s position that the
child must actually regress during the summer before ESY Services must
be offered. This "Hobson’s choice" has wisely been rejected by other
courts, because parents should not be compelled to watch their disabled
child regress in order to qualify for ESY Services. See, e.g., Polk v. Cent.
Susquehanna Intermediate Unit 16, 853 F.2d 171, 184 (3d Cir. 1988).
            MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY               23
whether services beyond the regular school day are essential for the
child to receive any educational benefit is necessarily fact and case
specific." Burke County Bd. of Educ. v. Denton, 895 F.2d 973, 980
(4th Cir. 1990). Because a showing of actual regression is not
required, a disabled child’s need for ESY Services may be established
by expert testimony, based on a professional individual evaluation.
However, the mere fact of likely regression is not a sufficient basis,
because all students, disabled or not, may regress to some extent dur-
ing lengthy breaks from school. ESY Services are required under the
IDEA only when such regression will substantially thwart the goal of
"meaningful progress." Polk v. Cent. Susquehanna Intermediate Unit
16, 853 F.2d 171, 184 (3d Cir. 1988).

   On this question, the district court considered the conflicting
administrative findings of the Hearing Officer and the Reviewing
Officer. Perhaps because of the conflict, the court, as it was entitled
to do under 20 U.S.C. § 1415(i)(2)(B)(ii), then heard and considered
testimony from both MM’s mother and a pediatric physical therapist.
The evidence presented in the district court was conflicting: during
1999, MM regressed when a few sessions were missed over a three-
week period, but she did not regress when she missed a greater num-
ber of sessions in 1998. Based on this additional evidence, as well as
on its review of the administrative proceedings, the court found that
the Parents had failed to demonstrate that the "benefits accrued to the
child during the regular school year would be significantly jeopar-
dized if MM were not provided an educational program during the
summer." Opinion at 20.

   Because the district court heard and considered additional evi-
dence, we review its findings on the ESY Services issue for clear
error. See supra note 12. In light of the conflicting evidence and the
administrative decisions, the district court’s finding, that the Parents
had failed to demonstrate that MM’s progress would be significantly
jeopardized in the absence of ESY Services, cannot be clearly errone-
ous. See, e.g., Multi-Channel TV Cable Co. v. Charlottesville Quality
Cable Corp., 65 F.3d 1113, 1122 (4th Cir. 1995) ("Given the conflict-
ing nature of the evidence in the record, we cannot reverse the district
24          MM v. SCHOOL DISTRICT OF GREENVILLE COUNTY
court’s finding as clearly erroneous."). As such, we must affirm its
denial of reimbursement to the Parents for ESY Services.18

                                    V.

   Pursuant to the foregoing, we reverse the district court on the 1995-
96 IEP. We affirm its rulings that the Proposed 1996-97 IEP provided
a FAPE, that summary judgment was appropriate for the school years
1997-98, 1998-99, and 1999-2000, and that the District was not
required to offer ESY Services to MM for the Summer of 1997. We
remand for such further proceedings, if any, that might be appropri-
ate.

     AFFIRMED IN PART, REVERSED IN PART, AND REMANDED
  18
    The Parents also maintain that their expenditures on expert witness
fees are recoverable costs under the IDEA. Given our disposition of the
preceding issues, however, the Parents are not a "prevailing party" in this
controversy, and their contention as to fees is moot. See 20 U.S.C.
§ 1415(i)(3)(B) ("In any action or proceeding brought under this section,
the court, in its discretion, may award reasonable attorneys’ fees as part
of the costs to the parents of a child with a disability who is the prevail-
ing party.").